Opinion issued July 29, 2010
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-10-00148-CV
____________
 
SHERRYLENNE GARCIA, Appellant
 
V.
 
SHELL OIL COMPANY AND GUSTAVO PENNILLA D/B/A QUALITY
TURBO SERVICES, Appellees
 

 
On Appeal from the 125th District Court of
Harris County, Texas
Trial Court Cause No. 2009-49030
 

 
MEMORANDUM
OPINION




Appellee, Shell Oil Company (“Shell”),
has filed its motion to dismiss the appeal for want of jurisdiction on the
basis that the order being appealed is not a final judgment.  Appellant has not responded to Shell=s motion to dismiss the appeal.
Appellant, Sherrylene Garcia
(“Garcia”) filed suit against two, defendants, Shell and Gustavo Pennilla d/b/a
Quality Turbo Services (“QTS”).  The
trial court rendered an interlocutory summary judgment order that Garcia take
nothing against Shell.  The order made no
mention of Shell’s co-defendant, QTS. 
Garcia filed a notice of appeal of the interlocutory summary judgment
order.  Shell asserts and Garcia does not
dispute that after several communications from Shell that the trial court’s
order is not final, Garcia’s counsel was unable to articulate any basis on
which Garcia is entitled to an interlocutory appeal.
The general rule, with a few mostly
statutory exceptions, not present here, is that an appeal may be taken only
from a final judgment.  Lehmann, v. Har-Con Corporation, 39
S.W.3d 191, 195 (Tex. 2001). “A judgment is final for purposes of appeal if it
disposes of all pending parties and claims in the record . . . .”  Id.  Here, the judgment being appealed is not
final because it does not dispose of Shell’s co-defendant QTS.  Accordingly, we are without jurisdiction to
consider the appeal.  We grant Shell’s motion
and dismiss the appeal for want of jurisdiction.
PER CURIAM
Panel consists of Justices Keyes, Hanks, and Higley.